Case 1:19-cV-1O478-ADB Document 1 Filed 03/14/19 Page 1 of 9

UN|TED STATES DlSTR|CT COURT
DlSTR|CT OF MASSACHUSET'|_'S - BOSTON DlVlSlON

 

DR. J. DAvlo GoLuB, _ : cAsE/clv\L AchoN No.
- DocKET No.
/
PLAlNTIFF § z
/ ga
jo 15 rv\"‘»r\
----------- AGAleT--------------- : l ~;_§-cp § gain
":'»?:,',/\ ::’= w 6
§§ 9a
. FEDERAL clvlL coWLAnE §
NoRTHEAsTERN uvaERslTY, JuRv DEMAND§§,%; ’ m
DEFENDANT : 353 \i.

 

FEDERAL ClVlL COMPLA|NT FOR AGE DlSCR|MlNAT|ON UNDER THE AGE
DlSCRlM|NAT|ON EMPLOYMENT ACT (ADEA) AND SUPPLEMENTAL
CLA|MS FOR BREACH OF EMPLOYMENT CONTRACT UNDER
MASSACHUSETTS (COMMONWLTH) STATLAW.

Plaintiff, DR. J. David Golub (hereinafter DRJDG) files this civil
action, Complaint and Jury Demand (hereinafter Complaint) against
Defendant, Northeastern University, (hereinafter NEU). The following
allegations are based on the personal knowledge of DRJDG, including
statements, conduct and acts committed by employees of defendant NEU:

lNTRODUCT|ON

DRJDG was a professor of Law and Economics in the Doctoral Law and
Policy Program at Northeastern University (NEU). He was appointed the
faculty professor while he completed the NEU DLP. DRJDG, who is now 67
years old, possesses over 40 years of academic experience as a professor
of accounting, taxation, finance, law and economics, and over 45 years of
professional experience as a CPA practitioner, including positions of Tax
Director and Quality Contro| Director. He has taught undergraduate and
graduate courses in accounting, taxation, finance, economics and law at
Rutgers University, Keller Graduate Schoo| of Management, Touro
University, Wagner Co|lege, among others and was the subject matter
expert in Management Accounting at Southern New Hampshire University.

|n 2010, DRJDG who holds, in addition to his doctoral degree, a B.S. in
accounting (Summa Cum Laude), multiple graduate degrees in finance and
accounting, multiple Taxation and Law certificates including studies at two
U.S. law schools and multiple state licenses as a certified public
accountant, was offered the position of Master Teacher and Lead lnstructor
(hereinafter MTL|) for the Accounting and Tax program in the NEU Co|lege

Case 1:19-Cv-10478-ADB Document 1 Filed 03/14/19 Page 2 of 9

of Professiona| Studies (CPS). DRJDG received annual contracts for all
years, beginning September 1 of each fiscal period and ending on August
31 of each fiscal period, and held the position of MTL| for each fiscal
period. On October 8, 2017, DRJDG received an e-mail from NEU CPS
Assistant Dean Michae| Jackson, informing DRJDG that his services were
no longer needed as the MTL|. NEU CPS replaced DRJDG as the MTL|, with
a considerably younger female professor, who holds a foreign doctoral
degree, is not a CPA, has limited teaching experience, virtually no
accounting practice experience and was originally hired by DRJDG to teach
management accounting courses in the program, which was her
concentrated experience. DRJDG also holds the A|CPA designation of
Chartered G|oba| Management Accountant (CGMA).

As the MTL|, DRJDG supervised the accounting and tax faculty, handled a
multitude of student matters, created and prepared the Capstone Course
required of all graduates in the program, Financial Statement Analysis, and
was responsible for textbook selections and overall content of the courses
in the program. DRJDG was responsible for drafting the template for every
course syllabus in the program, including the Business Law courses and
he has delivered, facilitated and taught, multiple sections of every course
in the NEU CPA Accounting and Tax Program. According|y, NEU, without
cause, violated Federa| Age Discrimination Laws by replacing DRJDG with
a younger inexperienced female, who had and has no academic or
professional experience, whatsoever, in taxation, auditing, nonprofit
accounting, government accounting, and consolidated merger and
acquisition accounting.

ln addition, Under Massachusetls (Commonwea|th) State Common Law,
given the fundamental principles and theories of good faith fair dealing,
prior performance, past dealings and conduct, and promissory estoppel
NEU breached its employment contract with DRJDG, because DRJDG had
a substantial, proper and reasonable expectation to continue his role as the
MTL| in the NEU CPS accounting and tax program, given the eight
previous successive annual contracts, and the annual contact that was
signed by both DRJDG and NEU CPS Dean Mary Loeffe|ho|z, covering the
period from September 1, 2017 through August 31, 2018, in which he held
that position. Moreover, during the period 2014 through the present,
DRJDG applied internally for other NEU posted professoria| positions in
accounting, taxation and finance that he was and is well qualified to hold.
Other than a computerized acknowledgment that his application was
received, DRJDG received no interviews for any of the applied for
positions. A subsequent Contract was signed by DRJDG and Dean Mary
Loeffe|ho|z, covering the period September 1, 2018 through August 31,
2019. However, no responsibilities or duties of the MTL| andlor no teaching
contracts as a professor were assigned to DRJDG. Nor has he received any

Case 1:19-cv-10478-ADB Document 1 Filed 03/14/19 Page 3 of 9

compensation from 2017 through the present time of filing this federal civil
complaint.
PART|ES

Plaintiff, DRJDG, was and is a resident of New York, New Jersey and
South Caro|ina, who was appointed the faculty Law and Economics
Professor in the NEU DLP program while he was completing his Doctoral
Law and Policy degree. He has over 45 years of professional practice
experience and over 40 years of academic teaching experience and faculty
appointments. DRJDG held the MTL| position, under successive annual
contracts in the NEU CPS Accounting and Tax Program beginning in 2010,
until NEU breached the signed contract covering the period September 1,
2017 through August 31, 2018. NEU also offered and signed a contract with
DRJDG covering the period September 1, 2018 through August 31, 2019,
but refused to reinstate DRJDG as the MTL|. DRJDG was replaced by a
much younger, inexperienced foreign woman, not a Certified Pub|ic
Accountant, not a Certified Management Accountant, holding a foreign
degree, but also failing to possess any materia|, substantive or significant
academic and professional experience in the accounting profession or the
depth of academic training and knowledge to teach the upper level courses
such as taxation, auditing, advanced accounting, and just as important, no
leadership or supervisory experience.

Defendant, NEU (NORTHEASTERN UN|VERS|TY), is a private
University, offering undergraduate and graduate programs on its main
campus in the Fenway-Kenmore, Roxbury, South End and Back Bay
neighborhoods of Boston. NEU, with a total enrollment of approximately
26,000 students, of which 8,000 are graduates, also possesses satellite
campuses in Char|otte, North Caro|ina; Seatt|e, Washington, and Toronto,
Ontario. Northeastern features a cooperative education program, more
commonly known as "co-op", that integrates classroom study with
professional experience and contains over 3,100 partners across all seven
continents. The program has been a key part of Northeastern's curriculum
of “experientia| learning” for more than a hundred years and is one of the
largest co-oplinternship programs in the world.

Whi|e it is not required for students to participate in the co-op program,
generally the program is a vital experience for Northeastern students and
has helped distinguish the university from other universities in the
academic world. NEU CPS, the Co|lege of Professiona| Studies, targets
adult learners, working students and working professionals seeking to
enhance their professional ski||s. The primary theme of NEU is as follows:
Experientia| learning is a powerful way to |earn. NEU graduates develop the
real-world skills they need to take the next step in their career-while they
learn-in a format, and on a schedule, that fits their |ifestyle.

Case 1:19-cv-10478-ADB Document 1 Filed 03/14/19 Page 4 of 9

NEU was incorporated on March 30, 1916 and received its tax-exempt
status on November 30, 1934, (|D. Number E-041679980) and signed its Age
Discrimination Policy agreement in 1975 under its DHEW Civi| Rights
Compliance Number: 31-0570. Neu’s cage number is 9A140. A Commercial
and Government Entity, or CAGE, code is a federal identification number
for businesses that contract with the government. A|l companies that want
to do business with the federal government must obtain a CAGE code.

JUR|SD|CT|ON AND VENUE

This case is brought under the Age Discrimination in Emp|oyment Act of
1967, ADEA, 29 U.S.C. §621 et. seq. (The EEOC Right to Sue Letter is
attached). Therefore, the Court has Federal Question, or Federal Subject
Matter Jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1343 (a)(4).

This case also includes supplemental state law claims for breach of
contract violations and therefore the Federal Court also has valid diversity
Jurisdiction under 28 U.S.C. § 1332(a)(1) because the plaintiff and
defendant reside in different states and the amount in controversy exceeds
seventy-five thousand dollars ($75,000).

FACTS

DRJDG began working for defendant NEU in or about 2009-2010. For about
8 years, DRJDG held the position of Master Teacher and Lead instructor
(MTL|) for the NEU Co|lege of Professional Studies, supervising faculty and
all course content in the Accounting and Tax Program. DRJDG drafted
every course syllabus in the program when NEU CPS converted from
quarter systems to semester systems. As part of the conversion process,
DRJDG drafted the prototype course syllabus for the Business Law
courses and DRJDG developed the required (new) Financial Statement
Analysis Capstone course, required by all graduates of the NEU CPA
undergraduate Accounting, Finance and Tax Program. For about 8 years,
Respondent and DRJDG renewed annual contracts that specified the terms
of employment for the academic year. Prior to holding the (MTL|), DRJDG
was the Law and Economics Professor in the Doctoral Law and Policy
Program.

ln October of 2017, in breach of the signed written annual employment
contract that was effective through August 31, 2018, DRJDG was removed
from the position of MTLl, for no cause. On October 8, 2017, Michae|
Jackson, Assistant Dean, informed DRJDG via e-mail, that he was being
removed from his position and that his replacement had been secured on
October 1, 2017. He thanked DRJDG for all of his past services and

Case 1:19-cv-10478-ADB Document 1 Filed 03/14/19 Page 5 of 9

informed DRJDG that his services were no longer needed. Based upon the
signed written employment contract and alternatively, under the
Massachusetts (Commonwea|th) state law of contracts incorporating the
doctrines and principles of good faith fair dealing, prior performance, past
dealings and conduct, and promissory estoppe|, at a minimum, DRJDG
should have remained in the position of MTLl through August of 2018.

DRJDG received compensation through approximately January 2, 2018,
instead of receiving pay through August of 2018. Furthermore, DRJDG was
replaced by a considerably younger female who is significantly less
qualified. Based upon DRJDG’s credentia|s, qualifications, professional
teaching experience and professional practice experience, DRJDG is
significantly more qualified than the replacement comparator. The younger
foreign female replacement, possesses a foreign degree, has no significant
professional practice experience, is not a licensed CPA, possesses no USA
Auditing or Taxation experience and has limited experience teaching
management accounting and basic financial accounting courses. She has
no expertise to supervise the Financial Statement analysis Capstone
course and she has no credentials or experience to draft the Business Law
Courses. |n fact, DRJDG initially hired the replacement and assigned her
the Management Accounting course during the Fa|l 2017 semester because
based on her resume, she was qualified to teach that course.

DRJDG possesses over 45 years of professional practice experience as an
accountant and tax professiona|. |n 1980 (at age 28) he was appointed a
full-time faculty Assistant Professor of Accounting at CUNY Brook|yn
Co|lege. He possesses over 40 years of high-level teaching experience
including teaching graduate courses at Rutgers University, Ke||er Schoo| of
Management, Centenary University and Wagner Co|lege. ln April of 2018,
DRJDG notified Respondent of his contact with the EEOC and intent to file
an age discrimination complaint. DRJDG sought to remedy Respondent’s
continuous adverse action of failing to abide by the terms of the written
employment contract through August of 2018. However, to date,
Respondent has failed to provide DRJDG with the compensation owed, nor
have they responded with any legitimate reason for removing DRJDG from
the MTLl position for a much younger, immense|y less qualified novice.

ln May of 2018, defendant NEU CPS and plaintiff, DRJDG signed another
annual contract and part-time faculty appointment for the 2018-2019
academic school year, September 1, 2018 through August 31, 2019.
However, under this contract DRJDG1 does not hold the MTLl position, nor
has he been assigned to any courses to teach as a professor. He has and
continues to receive no compensation. To date, Respondent has failed to
compensate DRJDG for his professional practice and teaching experience,
his academic qualifications and academic and professional credentials
according to market rates.

Case 1:19-cv-10478-ADB Document 1 Filed 03/14/19 Page 6 of 9

DRJDG has also submitted employment applications for teaching positions
listed on the NEU HR website. DRJDG has filed applications for faculty
positions with NEU beginning in 2014 and received no interviews or
communications other than a computerized acknowledgment. |n particular,
DRJDG is a highly qualified candidate to hold various faculty positions in
accounting listed on the HR website: For examp|e: 1) Professor of
Accounting Confirmation Number CN000569058 Requisition Number
FTFR001033 2) Professor of Practice in Accounting Confirmation Number
CN000618101 Requisition Number FTFR001096 3) Part-Time On-Line Lead
|nstructor Confirmation Number CN000681491 Requisition Number
PTFR000443 and 4) Part-Time On-Line Lead instructor Confirmation
Number CN000641997 Requisition Number PTFR000441.

DRJDG declares that he has been discriminated against based upon his
age (DOB: 1l31l1952), in violation of the Age Discrimination in Emp|oyment
Act of 1967, as amended and under applicable state laws.

DEFENDANT’S AGE D|SCRlMlNATlON

|n October 2017, Defendant NEU illegally violated Federal Civi| Rights
statutes and discriminated against DRJDG by prematurely removing him
without cause, under a signed written employment contract, as the MTLl for
a younger inexperienced foreign woman with substantially less credentia|s,
virtually no professional practice experience, no academic qualifications to
teach the higher level courses in the program and no academic and
professional experience to supervise faculty and make administrative
course content decisions covering the NEU CPS Accounting and Tax
Program. Moreover, by refusing to interview or to consider or to hire
DRJDG, for alternative published and announced faculty accounting
positions, in which DRJDG was and is highly qualified to hold, defendant
NEU CPS, violated the Federal Age Discrimination Act, retaliated against
DRJDG for filing an EEOC age discrimination charge and refused to hire
him on the basis of age.

ADEA COVERAGE

|n October 2017, Defendant NEU violated the ADEA, 29 U.S.C. § 621
et seq. by illegally removing DRJDG from the faculty accounting and MTLl
position that he held for over seven consecutive and continuous years,
during the period in which a signed written contract was in existence
because it replaced DRJDG with a much younger inexperienced foreign
born person holding a foreign degree without any substantial, material and
significant academic or professional practice CPA experience to hold the
MTLl position. Moreover, during the period 2014 through the present, NEU

Case 1:19-cv-10478-ADB Document 1 Filed 03/14/19 Page 7 of 9

refused to discuss, interview or offer alternative published faculty
positions on its HR website, to DRJDG, in which DRJDG is highly qualified
and experienced because of his age (DOB 1l31l1952).

EEOC PROCEED|NGS

ln February 2018, DRJDG filed EEOC Charge 523-2018-00644 using the
EEOC website on the internet. On March 30, 2018, DRJDG received a letter
stating that the EEOC Charge had been transferred from the New Jersey
office to the Boston EEOC office. On April 22, 2019, DRJDG sent an e-mail
to Jamie Weiler, Esq. Assistant General Counse| for North Eastern
University informing her and officers of the University that an EEOC
complaint was filed. On November 5, 2018, DRJDG wrote an e-mail to the
EEOC stating that over the past six months he contacted the Boston office
of the EEOC at least a dozen times by telephone and Facsimile. He had
received no response. The latest attempts appear to indicate that the Fax
machine at the Boston office is inoperable. On November 13, 2018, Senior
Federal lnvestigator, Adrianna Gomez, J.D., contacted DRJDG and over the
next several weeks, communications and documents were submitted by
DRJDG to Ms. Gomez in support of his claim. On November 19, 2018, the
signed charge was submitted and it is attached to this complaint. On
December17, 2018, the EEOC issued its dated stamped Right to Sue Letter.
On December 20, 2017, DRJDG received the Notice of Right to Sue Letter.
On December 26, 2019, DRJDG, sent an e-mai| to Ms. Gomez requesting e-
mai| contact information for Enforcement Supervisor Anthony Pino. There
was a delay in responding to DRJDG because of the Government
shutdown. On February 7, 2019, Mr. Pino responded to DRJDG’s request to
add the claim for NEU’s refusal to hire for an alternative faculty position
because of age discrimination. On February 7, 2019, the request for
reconsideration was submitted to the EEOC Boston Office Director, Mr.
Kenneth An. On February 21, 2019, DRJDG received a letter denying
reconsideration of the December 17, 2018 EEOC right to Sue Letter. The
EEOC did not address the age discrimination claim on the basis of NEU’s
refusal to interview, discuss, consider or hire for an alternative faculty
position. The February 21, 2019 EECC letter is also attached.

COUNT ONE

lN VlOLATlON OF THE FEDERAL AGE DlSCRlMINATlON STATUTES
ADEA, 29 U.S.C. § 621 ET SEQ., UNLAWFUL D|SCHARGE AND REMOVAL
WlTHOUT CAUSE lN OCTOBER 2017, BY DEFENDANT NEU OF PLAlNTlFF
DRJDG, FOR A YOUNGER, |NEXPERlENCED, UNQUAL|F|ED FORE|GN
WOMAN CAND|DATE LACK|NG THE PROFESS|ONAL ACADEM|C
EXPER|ENCE, KNOWLEDGE AND PROFESS|ONAL CPA EXPER|ENCE TO

Case 1:19-cv-10478-ADB Document 1 Filed 03/14/19 Page 8 of 9

HOLD THE POS|T|ON OF MTLl, DUR|NG THE EXI’STENCE OF A SlGNED
WR|TTEN CONTRACT FOR THE PER|OD SEPTEMBER 1, 2017 THROUGH
AUGUST 31, 2018, PURSUANT TO SEVEN PRECED|NG CONSECUT|VE
ANNUAL CONTRACTS lN WH|CH DRJDG HELD THE MTLl POS|T|ON.

couNT Two'

lN VlOLATlON OF THE FEDERAL AGE D|SCR|MlNATION STATUTES
ADEA, 29 U.S.C. § 621 ET SEQ., FOR DEFENDANT NEU’S REFUSAL TO
CONS|DER, DlSCUSS, lNTERVlEW AND OFFER ALTERNAT|VE
ANNOUNCED FACULTY POS|T|ONS LlSTED ON THE NEU WEBS|TE AND
APPL|ED FOR BY DRJDG, ON THE BAS|S OF HlS AGE, (DOB 1l31l2952)
NOTHW|THSTAND|NG THE FACT THAT HE |S OVERWHELM|NGLY
QUAL|F|ED TO HOLD AND CARRYOUT THE DUT|ES AND
RESPONS|B|L|T|ES, AS A FACULTY PROFESSOR, GlVEN HlS ACADEM|C
TRA|N|NG, HlS PROFESS|ONAL AND ACADEM|C CREDENT|ALS,
ACADEM|C EXPER|ENCE, PROFESS|ONAL PRACT|CE EXPER|ENCE,
PUBL|SH|NG AND PROFESS|ONAL ACCOMPL|SHMENTS.

COUNT THREE

SUPPLEMENTAL STATE LAW CLA|MS, UNDER MASSACHUSETTS
(COMMONWEALTH) STATE LAW FOR lLLEGAL AND lNTENTlONAL
BREACH OF CONTRACT WlTHOUT CAUSE OR JUST|F|CAT|ON OF THE
ANNUAL CONTRACTS COVER|NG THE PER|ODS SEPTEMBER 1, 2017
THROUGH AUGUST 31, 2018 AND SEPTEMBER 1, 2018 THROUGH
AUGUST 1, 2019, lN WH|CH DEFENDANT NEU TERM|NATED DRJDG’s
FACULTY POS|T|ON AS MTLl lN VlOLATlON OF COMMON LAW CLA|MS
AND FUNDAMNETAL PR|NC|PLES AND THEOR|ES OF GOOD FA|TH FA|R
DEAL|NG, PR|OR PERFORMANCE, PAST DEAL|NGS AND CONDUCT, AND
PROM|SSORY ESTOPPEL.

REL|EF REQUESTED AND DEMAND FOR JURY TRlAL

PLAlNTlFF, DRJDG SEEKS A JURY TRlAL AND THE FOLLOW|NG
DAMAGES:

1) LOST WAGES, EMPLOYMENT BENEF|TS AND OTHER
COMPENSAT|ON LOST TO HlM ON THE BAS|S OF AGE, AND
PREJUDGMENT lNTERESTAND ON THE BAS|S OF BREACH OF
CONTRACT;

2) LlQUlDATED DAMAGES DOUBL|NG THE AWARD OF lNTEREST,
WAGES, LOST EMPLOYMENT BENEF|TS AND OTHER

Case 1:19-cv-10478-ADB Document 1 Filed 03/14/19 Page 9 of 9

COMPENSAT|ON LOST TO HlM AS A RESULT OF DEFENDANT’S
DlSCRlMlNAT|ON AGA|NST HlM ON THE BAS|S OlF AGE;

3) RE|NSTATEMENT OF HIS POS|TlON AS MTLl OR THE OFFER OF
A SlMlLAR EMPLOYMENT POS|T|ON THAT lNCCRPORATES HlS
PROFESS|ONAL EXPERT|SE, ACADEM|C AND PROFESS|ONAL
QUAL|F|CAT|ONS, EXPER|ENCE AND PRACT|CE.

4) SUCH OTHER REL|EF THAT TH|S COURT DEEMS JUST AND
APPROPR|ATE.

AFF|DAV|T lN SUPPORT OF ClVlL COMPLA|NT

Please Take Notice, UNDER Federal Rules of Civi| Procedure 11, and under
penalties of perjury, |, DR. J. DAV|D GOLUB, declare that all facts and
representations averred in the civil complaint and all facts, statements and
representations described, reported and listed in the above civil complaint
are true and correct to the best of my knowledge and belief.

SWORN BEFORE THE USDC- FEDERAL COURT BOSTON, MA.

SlGNED,

   
   

 

  

. J. DAV|D GOLUB
ATTORNEY PRO SE
P.O. BOX 537

LAKE HOPATCONG, NEW JERSEY
07849

(973) 454-0677 CELL PHONE

